    Case 2:20-cv-03828-JGB-JEM Document 9 Filed 07/20/20 Page 1 of 1 Page ID #:7

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES -REOPENING/CLOSING

Case No. 20CV3828-JGB (JEM)                                      Date 7/20/2020

Title: FAVOR v GRAY et al

Present: The Honorable John E. McDermott




                  S. Lorenzo                                             N/A
                Deputy Clerk                                    Court Reporter / Recorder


Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
None                                               None




Proceedings:    G In Court          G In Chambers       G Counsel Notified

G Case previously closed in error. Make JS-5.

✘ Case should have been closed on entry dated 4/29/2020
G                                                                       .

G Case settled but may be reopened if settlement is not consummated within                        days.
  Make JS-6.

G Other

G Entered                                  .




                                                                 Initials of Preparer       slo




CV-74 (10/08)                       CIVIL MINUTES -REOPENING/CLOSING
